           Case 1:19-cv-01442-CCB Document 71 Filed 12/07/20 Page 1 of 2


Patrick M. Donahue (DC & MD)
                                                   D                  Of Counsel
                                                                      Maureen Costigan (DC, MD & NJ)
Stephanie Donahue (MD, PA)
P. Joseph Donahue (DC & MD)                  T           L            Lisa M. Sarro (MD & CA)
Thomas Peter Donahue (MD)
                                                   F
                               THE DONAHUE LAW FIRM
                                             Attorneys at Law

                                                                          pjd@thedonahuelawfirm.com



                                               December 7, 2020

VIA ELECTRONIC FILING ONLY

The Honorable Catherine C. Blake
United States District Court
for the District of Maryland
101 West Lombard Street
Baltimore, MD 21201

                 RE:      Requested Status
                          White et al v. City of Annapolis, et al.
                          Case No 1:19-cv-01442-CCB

Dear Judge Blake:

        The parties in the above-captioned matter continue to finalize the agreements reached
in principle during the two-day mediation before the Honorable Susan K. Gauvey in August.

        Joint filings with the Court on December 3, 2020, filed by attorneys for the City and
Plaintiffs, seek entry of the agreed upon Consent Decree between Plaintiffs and the City of
Annapolis. Upon acceptance by the Court, these parties stand ready to finalize their respective
obligations pursuant to the terms of the Consent Decree.

       Regarding the Consent Decree between Plaintiffs and the Housing Authority of the City
of Annapolis (“HACA”), the parties are, unfortunately, at the mercy of the U.S. Department
of Housing and Urban Development (“HUD”). As HACA is required to do, after the principle
agreement was reached in August, HACA submitted the Consent Decree to HUD for its
approval. Ms. Riley, attorney for HACA, has made a number of inquiries, but can confirm
only that the document is moving through the required channels. However, we have been
advised by Ms. Riley that neither she nor the Executive Director of HACA has any ability to
                                               18 West Street
                                          Annapolis, Maryland 21401
                                               (410) 280-2023
                                               (301) 261-1199
                                             Fax (410) 280-0905

                                           thedonahuelawfirm.com
         Case 1:19-cv-01442-CCB Document 71 Filed 12/07/20 Page 2 of 2


Status Update to the Court                                        The Donahue Law Firm, LLC
December 7, 2020                                                                 Attorneys at Law
Page 2




prompt HUD to move along any faster or for that matter to get any other update or information
on how long the approval process will take. As soon as this status changes, the parties will
update the Court immediately.

        I have conferred with counsel for the City and HACA, and they have agreed to this
recitation of the current status.


                                          Sincerely,



                                          P. Joseph Donahue


CC:    All Counsel of Record




                                             2
